Case: 18-20295      Document: 00514804710         Page: 1    Date Filed: 01/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-20295                      United States Court of Appeals

                                 Conference Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 22, 2019

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellee

v.

OSMEL SERRANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-126-6


Before CLEMENT, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Osmel Serrano has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Serrano has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20295      Document: 00514804710   Page: 2   Date Filed: 01/22/2019


                                 No. 18-20295

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2